OPINION AND ORDER
Movant, Charles H. Keating, Jr., whose last known address was 2734 E. Windsor Avenue, Phoenix, Arizona 85008, pled guilty in 1999 in the United States District Court for the Central District of California (United States of America v. Charles H. Keating, Jr., 92-110-MRP) to three counts of wire fraud, in violation of 18 USC § 1343, and one count of bankruptcy fraud, in violation of 18 USC § 152. His plea was entered after a long controversy with the government over the failure of his business, Lincoln Savings.
The Kentucky Bar Association (KBA) has kept an open file on Keating for many years pending the final outcome of the litigation in California. When Keating, now approaching 80 years old, entered his guilty plea, the KBA sent him a letter requesting his voluntary resignation from the Kentucky Bar. Keating submitted the resignation and agreed to pay all costs, although he did attach a letter stating that he was innocent of all charges. The KBA later certified that there were no costs.
Keating made his motion to resign pursuant to SCR 3.480(3). That section allows a bar member to resign when the member has engaged in unethical or unprofessional conduct. The KBA has stated that it has no objection to Keating’s motion.
Accordingly, IT IS HEREBY ORDERED:
(1) Movant, Charles H. Keating, Jr., is hereby permanently disbarred from the practice of law in the Commonwealth of Kentucky and shall not be permitted to apply for reinstatement of his license to practice law. The period of disbarment shall commence on the date of entry of this Order.
(2) Pursuant to SCR 3.390, Keating shall, within ten (10) days from the entry of this Opinion and Order, notify in writing all courts in the Commonwealth of Kentucky in which he may have matters pending and all clients, of his inability to provide further legal services, and furnish the Director of the Kentucky Bar Association with a copy of all such letters.
All concur.
Entered: August 23, 2001.
/s/ Joseph E. Lambert CHIEF JUSTICE